DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on May 23, 2022.
Claims 1-3, 5, 7-12, and 14 are pending in this action. Claims 1, 5, 7, and 14 have been amended. Claims 4, 6, 13, and 15 have been canceled. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 7-12, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 1, 2, and 7 in claim “a controller configured to ….”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garbin et al. (US 2016/0261532) in view of Ferrari et al. (US 2017/0323336).
As per claim 1, Garbin discloses, an interactive electronic apparatus comprising: 
a controller configured to perform a content modification operation for modifying a content to be verbally output from 4 speaker to a user targeted for interaction
(Paragraph 0017 and 0020, reads on “permitting output of content of the first
communication an audibly at an audible level at or blew a pre-selected level via a
speaker ..."), the content modification operation based on a privacy level corresponding to a person other than the user (Paragraph 0017, reads on“... accordance with at least
one privacy selling identified by the privacy indicator in response to determining that the
privacy indicator applies to the received first communication includes”), the person
being located in a vicinity of the interactive electronic apparatus (Paragraph 0017, reads on “permitting output of content of the first communication a audibly at an audible level at or blew a pre-selected level via a speaker of the communication terminal in response to determining that there is at least one person who is not the user associated with the communication terminal ...").
	Garbin does not explicitly disclose, but Ferrari discloses, “wherein the content is modified to change an amount of personal information associated with the user that is included in the content” (Abstract, Paragraphs 0035 and 0036).

As per claim 5, Garbin discloses, a method comprising: 
modifying a content to be verbally output from a speaker to a user targeted for interaction (Paragraphs 0017 and 0020, reads on “permitting output of content of the first communication an audibly at an audible level at or blew a pre-selected level via a speaker ..."}, based on a privacy level corresponding to a person other than the user (Paragraph 0017, reads on” ... accordance with at least one privacy setting identified by the privacy indicator in response to determining that the privacy indicator applies to the received first communication includes”), the person being located in a vicinity of an interactive electronic apparatus (Paragraph 0017, reads on “permitting cutout of content of the first communication a audibly at an audible level at or blew a pre-selected level via a speaker of the communication terminal in response to determining that there is at least one person who is not the user associated with the communication terminal ..").
	Garbin does not explicitly disclose, but Ferrari discloses, “wherein the content is modified to change an amount of personal information associated with the user that is included in the content” (Abstract, Paragraphs 0035 and 0036).




As per claim 7, Garbin discloses, an interactive electronic apparatus comprising:
a controller configured to:
determine a specific identification level of a user targeted for interaction (Paragraph 0017, here determine how is user and not the user);
select content corresponding to the specific identification level from a plurality of contents for different identification levels (Paragraphs 0017 and 0020}; and
perform a speech operation using the selected content (Paragraphs 0017 and 0020).
Garbin does not explicitly disclose, but Ferrari discloses, “wherein the content is modified to change an amount of personal information associated with the user that is included in the content” (Abstract, Paragraphs 0035 and 0036).

As per claim 14, Garbin discloses, a method comprising:
determining a specific identification level of a user targeted for interaction (Paragraph 0017, here determine how is user and not the user);
selecting content corresponding to the specific identification level from a plurality of contents for different identification levels (Paragraphs 0077 and Q020); and 
performing a speech operation using the selected content (Paragraphs 0017 and 0020).
Garbin does not explicitly disclose, but Ferrari discloses, “wherein the content is modified to change an amount of personal information associated with the user that is included in the content” (Abstract, Paragraphs 0035 and 0036).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known teaching by supplementing personal information because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. 
“common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR).  


Claims 2, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garbin et al. (US 2016/0261532) as applied to claims 1 and 7 above, and further in view of Baschnagel (US 9,444,920).
As per claims 2, 11, and 12, Garhin discloses, wherein the interactive electronic apparatus is a mobile terminal, and the controller is configured to perform the content modification operation (Paragraph 0029), but does not explicitly discloses, when the interactive electronic apparatus is mounted on a charging stand. However, Baschnagle discloses interactive electronic apparatus is mounted on a charging stand (col. 2, lines 8-23).
The choice of the charging stand is routine experimentation and optimization in the absence of criticality.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to use charging stand in the invention of Garbin because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention.
“common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSA Int’ Co. V. Teleflex Inc. 550 U.S.-,8BB2USPQ2d 1385 (Supreme Court 2007) (KSA).

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garbin et al. (US 2016/0261532) as applied to claims 1 and 7 above, and further in view of Hall et al. (US 2015/03821 24).
Garbin discloses, record a face of the user associated with the communication terminal (Paragraph 002, a camera sensor 4h), but does not explicitly disclose, wherein the person located in the vicinity of the interactive electronic apparatus is identified based on an image captured by a camera. However, Hall discloses, wherein the person located in the vicinity of the interactive electronic apparatus is identified based on an image captured by a camera (Paragraph 0078).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the invention was made to use well-known face recognition where image captured by a camera as taught by Hall in the invention of Garbin in order to identify user and other than user.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garbin et al. (US 2016/0261532) as applied to claim 7 above, and further in view of Bennett (US 7,212,969).
As per claim 8, Garbin does not explicitly disclose, but Bennett discloses, wherein the controller increases a degree of correspondence between the content subjected to the speech operation and the user targeted for interaction, as the specific level converges in a direction which specifies the user targeted for interaction (Fig. 2, element 206 act as a call control center, that means inherently has a controller; col. 6, line 23-col. 8, line 43).

As per claim 9, Garbin dos not explicitly disclose, but Bennett discloses, wherein the specific identification level is determined based on a detected voice in the vicinity, however Bennett discloses this feature (col. 6, line 23-col. 8, line 43).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the invention was made to use well-known voice recognition by detecting voice taught by Bennelt in the invention of Garbin in order to identify user and other than user.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
June 3, 2022	

/ABUL K AZAD/Primary Examiner, Art Unit 2656